764 So.2d 905 (2000)
Travoris Lamar GEORGE, Appellant,
v.
STATE of Florida, Appellee.
No. 5D00-1960.
District Court of Appeal of Florida, Fifth District.
August 11, 2000.
*906 Travoris Lamar George, Panama City, pro se.
No Appearance for Appellee.
W. SHARP, J.
George appeals from the final summary denial of his third motion filed pursuant to Florida Rule of Criminal Procedure 3.850.[1] We warn George further appeals are improper and successive.[2]
Claims of ineffective assistance of counsel cannot be raised in a piecemeal fashion.[3] Nor can George raise as grounds for collateral relief, through future rule 3.850 motions, grounds which he could have, but failed to raise on appeal or in his first 3.850 motion.[4]
AFFIRMED.
PETERSON and SAWAYA, JJ., concur.
NOTES
[1]  See George v. State, 753 So.2d 100 (Fla. 5th DCA 2000); George v. State, 743 So.2d 529 (Fla. 5th DCA 1999).
[2]  See Orr v. State, 691 So.2d 572 (Fla. 5th DCA 1997); Isley v. State, 652 So.2d 409 (Fla. 5th DCA 1995).
[3]  See Jones v. State, 591 So.2d 911 (Fla.1991); Young v. State, 724 So.2d 665 (Fla. 5th DCA 1999).
[4]  See Harvey v. Dugger, 656 So.2d 1253 (Fla. 1995); Zeigler v. State, 654 So.2d 1162 (Fla. 1995).